DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          LESTER SWARTZ,
                             Appellant,

                                     v.

     PNC BANK, NATIONAL ASSOCIATION, POINCIANA PLACE
  CONDOMINIUM ASSOCIATION, INC., LAWRENCE ROTHSCHILD,
  DOC HART, DIANE JACOBS, SHEILA GOLDMAN, JEAN LADER,
  RICHARD FISHER, MARVIN ROSENBERG, BERNIE BLUESTEIN,
     HAROLD SCHERF, JOE DICKENS, ARTHUR GORDON and
                     WILLIAM BYRNE,
                         Appellees.

                              No. 4D17-1797

                              [April 19, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    David    E.    French,    Judge;   L.T.    Case    No.
502015CA008872XXXXMB.

  Lester Swartz, Port Saint Lucie, pro se.

  Thomas A. Valdez of Quintairos, Prieto, Wood & Boyer, Tampa, and
Gary I. Masel of Quintairos, Prieto, Wood & Boyer, Fort Lauderdale, for
appellee, PNC Bank, National Association.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.